Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach monitoring, by a network appliance associated with a network, a plurality of network nodes; detecting, by the network appliance, that a network node of the plurality of network nodes in a last mile of the network has disconnected from the network, identifying lowest common ancestor nodes for each of the plurality of network nodes that are closest upstream nodes to the plurality of network nodes in the network that provide a single point of either or both upstream communication from each of the plurality of network nodes and downstream communication to each of the plurality of network nodes, generating a network model that directly connects each of the plurality of network nodes to a corresponding lowest common ancestor node for each of the plurality of network nodes and overlaying, by the network appliance, the network node over the network model to generate a model overlay that is indicative of a lowest common ancestor node for the network node; and determining, by the network appliance, a last mile outage source associated with a disconnection of the network node based on the lowest common ancestor node of the network node identified from the model overlay in combination with all the elements in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.